02/10/2022



                      IN THE SUPREME COURT OF THE STATE OF                        Case Number: DA 21-0605

                                   MONTANA

                                 Case No. DA 21-0605


BOARD OF REGENTS OF HIGHER EDUCATION OF THE STATE OF MONTANA,

            Petitioner,

     vs.

THE STATE OF MONTANA, BY AND THROUGH AUSTIN KNUDSEN, IN HIS
OFFICIAL CAPACITY AS ATTORNEY GENERAL OF THE STATE OF MONTANA,

            Respondent.


ORDER GRANTING REP. SETH BERGLEE’S UNOPPOSED MOTION TO FILE AMICUS
CURIAE BRIEF



Greg Overstreet                              Martha Sheehy
State Bar No. 66904853                       Sheehy Law Firm
Overstreet Law Group                         P.O. Box 584
300 Main Street, Suite 203                   Billings, MT 59103-0584
Stevensville, Montana 59870
Telephone: (406) 209-8592                    Kyle A. Gray
greg@overstreetlawgroup.com                  Brianne C. McClafferty
Attorney for Amicus Applicant                Emily J. Cross
                                             Holland & Hart LLP
David Dewhirst                               P.O. Box 639
Solicitor General                            Billings MT 59103
Office of Montana Attorney General Austin
Knudsen                                      Ali Bovingdon
P.O. Box 201401                              MUS Chief Legal Counsel
Helena, MT 59620-1401                        Office of Commissioner of Higher Education
Attorneys for Appellants                     Helena, MT 59620-3201
                                             Attorneys for Appellee
       Upon the unopposed motion of Rep. Seth Berglee for leave to file an amicus curiae brief,

and for good cause shown,

       IT IS HEREBY ORDERED that Rep. Berglee’s motion is GRANTED. His amicus curiae

brief shall be filed no later than February 16, 2022.



                                              __________________________




                                                  2


                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                     February 10 2022